Title: From George Washington to Thomas Pinckney, 16 January 1792
From: Washington, George
To: Pinckney, Thomas


(Private) 
Dear Sir,Philadelphia Jany 16th 1792
I do myself the pleasure to acknowledge the receipt of your letter of the 30th of November, and to express the satisfaction which I feel in finding you are disposed to go abroad in the public character which was suggested to you.
The Secretary of State will give you the official information of your appointment to the Court of London; and I am pleased that the public service will allow you such time as may be necessary for you to make arrangements for your passage in a pleasant & safe season of the year.
To a sincere desire that your exertions for the public good may be crowned with the fullest success, permit me to add my best wishes for the welfare & happiness of yourself & family, and to assure that I am—with sincere regard Dear Sir Your Obedt Servt

Go: Washington

